DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of group 2, claims 2, 7, and 16-18, in the reply filed on 1/11/2022 is acknowledged.
Claims 1, 4-6, 9, 12-15, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/11/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO99/49860 (‘860) in view of Souery et al., J clin Psychiatry, 2006;67 (suppl 6):16-22.
‘860 teaches modulating the release of zinc from metallothionein within a cell as an effective modality in treating chronic major depression and treatment-resistant depression because decreased levels of serum zinc correlates to depression (see page 25, lines 6-17). ‘860 teaches the oxidizing agent that promotes release of zinc from metallothionein include ebselen and its salts (see claims 4, 
‘860 does not expressly teach a secondary agent in the method of treating treatment-resistant depression.
Souery et al. teaches one of the strategies in combating treat-resistant depression as combination treatment with multiple anti-depressants such as reboxetine and mirtazapine (see page 20, col. 1, first paragraph). 
It would have been obvious to one of ordinary skill in the art to combine additional anti-depressant with ebselen in the method of treating treatment-resistant depression.
One of ordinary skill in the art would have been motivated to combine additional anti-depressant with ebselen in the method of treating treatment-resistant depression.  Concomitantly employ two agents, which are known to be useful to treat treatment-resistant depression individually, into a single method useful for the very same purpose is prima facie obvious (See In re Kerkhoven 205 USPQ 1069 (CCPA 1980)). At least additive therapeutic effect would be expected.
	No claims are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627